Citation Nr: 1726822	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  10-40 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected left total knee replacement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge at a December 2013 Travel Board hearing.  A transcript of this hearing is of record.

In March 2014 and June 2016, the Board remanded the issue on appeal for additional development.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The competent and probative evidence fails to demonstrate that a right knee disability is related to active service or any incident therein or that it is proximately due to or aggravated by service-connected left total knee replacement.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by service, may not be presumed to have been incurred in or aggravated by service, and is not secondary to service-connected left total knee replacement.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran was afforded a VA examination in March 2009 and received a VA addendum opinion in April 2014 which the Board deemed inadequate.  Subsequently, the Veteran was afforded a VA examination in November 2016.  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Legal Standards

Service connection may be granted for disabilities resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R.
§ 3.303, 3.304, 3.306.  In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Although the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310 (b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Evidence

The Veteran seeks service connection for a right knee disability, to include as secondary to service-connected left total knee replacement.  The Veteran contends that he has had bilateral knee pain for years.  The Veteran asserts that his right knee pain has become worse and his left knee pain has continued to gradually become worse.  The Veteran further asserts that his right knee disability is directly related to his active duty service and is being aggravated by his service-connected left total knee replacement.

The Veteran's service treatment records (STRs) show complaints of left knee pain while on active duty after an original injury in December 1964 at which time the Veteran sustained a closed fracture of the left medial tibial plateau and ligamentous tears.  Post fracture, the Veteran underwent surgery on the left leg and intensive physical therapy.  The Veteran underwent an additional surgery in December 1966 to excise one of the ligaments in the left leg.  STRs did not show complaints, treatment, or diagnosis of a right knee disability.  The Veteran's separation examination dated February 1971 is silent for complaints or diagnosis of a right knee disability.  The Veteran underwent a physical evaluation board in June 1971 and no right knee abnormality was noted.

VA outpatient treatment records dated June 2000 indicated treatment and evaluation for bilateral knee pain and a diagnosis of right knee degenerative medial meniscus tear.

Private treatment records from Dr. M. M. dated 2004 through 2008 indicated the Veteran received treatment and evaluation for his bilateral knee symptoms.

The Veteran underwent a VA examination in March 2009 to determine the etiology of his right knee disability.  The examiner noted that the Veteran complained of gradual onset of right knee pain two years earlier.  The Veteran had undergone right knee chondroplasty, partial menisectomy, and multiple steroid injections in the past with minimal relief of his symptoms.  The examiner opined that the Veteran's right knee osteoarthritis is less likely than not cause by or a result of his service connected left knee arthritis, status post replacement based on the examination findings and a review of the evidence in the Veteran's claims file.  Physical examination revealed grinding, crepitation, subpatellar tenderness and medial/joint line tenderness.  There was no joint instability or joint ankylosis.  Range of motion testing of the right knee revealed the Veteran had 0 degrees to 125 degrees of flexion and full extension.  Magnetic Resonance Imaging (MRI) revealed a tear primarily of the posterior horn and body of the medial meniscus, tricompartmental osteoarthritis, and sprains.  X-rays revealed degenerative changes without acute fracture or dislocation.  The examiner noted that in the absence of a traumatic injury, infection, or auto-immune disease, the Veteran's right knee osteoarthritis is most likely a primary process which is a consequence of his genetic predisposition.  The examiner further provided that given the fact that the Veteran's lower extremities have similar lengths, his left lower extremity is not malaligned and his left knee is not fused, it is unlikely that his left knee condition has caused or aggravated his right knee osteoarthritis.

The Veteran was afforded a VA addendum opinion in April 2014, subsequent to a March 2014 Board remand.  As to direct service connection, the examiner opined that the Veteran's right knee condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner provided that the Veteran's first documented history of a right knee condition began in 2000.  The examiner further provided that more than minimal degenerative joint disease (DJD) of the right knee would be expected if the condition began in 1965 or 1971, but the Veteran only had mild DJD of the right knee which would be expected at his age.

Subsequent to the Veteran's December 2013 Board hearing, in May 2014 VA received an undated private medical opinion from Dr. F. B., orthopedic surgeon.  The surgeon opined that the Veteran's "right knee osteoarthritis [was] as most likely (51 percent probability or better) caused by or a result of severe arthritis [left] knee cause increase and worsening of arthritis in the opposite knee."  No rationale for the opinion was provided.

The Veteran was afforded a VA examination in November 2016, subsequent to a June 2016 Board remand.  As to secondary service connection, the examiner opined that the Veteran's right knee disability is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The Veteran reported flare-ups of the knee with more severe pain than the typical daily pain and with swelling.  The Veteran stated that the flare-ups were usually activity related.  The Veteran stated that as a result of both knees he had difficulty walking more than a short distance, prolonged standing, stair climbing, bending the knees, squatting, kneeling, and lifting or carrying heavy items.  A history of recurrent effusion noted.  The Veteran reported frequent swelling in both knees when he had a flare-up.  The Veteran used bilateral knee braces constantly and a cane occasionally for ambulation.  X-rays revealed mild degenerative changes of the right knee femoral patellar joint.  The examiner noted that because of the left knee condition, the Veteran had done much less activity than he otherwise would have done for many years.  The examiner further provided that as a result of the reduced activity level, the Veteran also placed significantly less stress on the right knee than he otherwise would.  The examiner further opined that the right knee condition most likely progressed less rapidly than it otherwise would have as a result of the reduced activity due to the left knee condition and is unlikely to be secondary to or to have been aggravated by the left knee condition.

Analysis

The Veteran is currently diagnosed with bilateral knee meniscal tear, bilateral knee joint osteoarthritis, and left total knee replacement.  The Veteran is service-connected for left total knee replacement (formerly left knee, fracture tibial plateau, traumatic arthritis).

The Veteran's STRs do not reflect any complaints, findings, treatment, or diagnosis of a right knee disability. Similarly, there is no competent and credible evidence of right knee arthritis manifest to a compensable degree within one year of service discharge.

In the April 2014 VA addendum opinion the examiner provided a negative nexus opinion.  The examiner opined that the Veteran's right knee condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner notes that the Veteran had an injury to the left knee in 1965 and never complained about his right knee during his active service that ended in 1971.  Even granting that he had right knee pain all along, the Veteran's exit physical in February 1971 reflected a normal right knee.  The Veteran went through a physical evaluation board but no right knee abnormality was mentioned.  The examiner also observed that the Veteran ran a repair shop which involved a lot of knee bending and lifting, and that it was more likely that his right knee meniscal tear occurred long after military service since his exit physical was normal for the right knee and the documented history of a right knee condition began in 2000.  The examiner further noted that more than minimal degenerative joint disease (DJD) of the right knee would be expected if the condition began in 1965 or 1971, but the Veteran only had mild DJD of the right knee which would be expected at his age.

In the November 2016 VA examination, the examiner provided a negative nexus opinion.  The examiner noted that because of the left knee condition, the Veteran had done much less activity than he otherwise would have done for many years.  The examiner further provided that as a result of the reduced activity level, the Veteran also placed significantly less stress on the right knee than he otherwise would.  The examiner opined that the right knee condition most likely progressed less rapidly than it otherwise would have as a result of the reduced activity due to the left knee condition and is unlikely to be secondary to or to have been aggravated by the left knee condition.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The VA medical opinions cumulatively constitute the most probative evidence of record as the examiners were aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to these opinions, and the most probative value in this case, as the cumulative opinions are well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  In addition, the cumulative opinion provided by the VA examiner is also generally supported by the prior VA opinions.

The undated opinion from the Veteran's private orthopedic surgeon, Dr. F. B. did not include a reasoned analysis and is therefore less probative than the cumulative VA opinions in this case.

The Veteran competently and credibly described his knee pain post service.  The records does not detail any right knee pain in service or for years after service, and the Board finds that any statements to the contrary are not supported by the contemporaneous record and are therefore not credible.  The Board has considered the Veteran's own opinion, however, as a lay person, the Veteran does not have the training or expertise in medical matters and this issue involves a medical determination that is complex.  Therefore, the VA medical opinions are more probative regarding the causation question in this case and have been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Thus, the Veteran's opinion is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  Service connection on a direct basis is denied because there is no competent evidence linking the disabilities to service, and there is no evidence that right knee arthritis was manifest to a compensable degree within one year of service.

While the Veteran asserted that his diagnosed right knee disabilities are related to his service-connected left total knee replacement, the weight of the competent and probative evidence does not show that the Veteran's right knee disability is related to his service-connected left total knee replacement, either on the basis of causation or aggravation.

The Board finds that the Veteran's opinions regarding secondary service connection also are not competent as are any statements regarding direct service connection.  Secondary service connection is not warranted as the only competent opinions provide that the Veteran's right knee disabilities and symptoms are not related to his service-connected left total knee replacement.

Accordingly, direct and secondary service connection for a right knee disability, to include as secondary to service-connected left total knee replacement is not warranted.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert.


ORDER

Service connection for a right knee disability, to include as secondary to service-connected left total knee replacement, is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


